ORDER

PER CURIAM.
Robert J. McCarthy petitions for a writ of mandamus to direct the Merit Systems Protection Board to expedite its proceedings in McCarthy v. Department of Interior, M.S.P.B. No. SF-1221-06-0380-W-1. The Department of the Interior responds.
On February 23, 2006, McCarthy filed an individual right of action case at the Board. The administrative judge suspended proceedings to allow for mediation. On July 31, 2006, the administrative judge lifted the suspension of proceedings. No hearing was requested, and the administrative judge ordered that the record would close on September 13, 2006. McCarthy filed various documents and motion. On December 12, 2006, McCarthy filed a petition to the Board asking it to exercise supervisory control over the case. On January 9, 2007, the Board denied his request. McCarthy thereafter filed this petition for a writ of mandamus.
The remedy of mandamus is available only in extraordinary situations to correct a clear abuse of discretion or usurpation of judicial power. In re Calmar, Inc., 854 F.2d 461, 464 (Fed.Cir.1988). A party seeking a writ bears the burden of proving that it has no other means of attaining the relief desired, Mallard v. U.S. Dist. Court for the Southern Dist. of Iowa, 490 U.S. 296, 309, 109 S.Ct. 1814, 104 L.Ed.2d 318 (1989), and that the right to issuance of the writ is “clear and indisputable,” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980).
Based upon the papers submitted, McCarthy has not met his burden of showing entitlement to a writ. Specifically, McCarthy has not shown a clear abuse of discretion or usurpation of judicial power.
Accordingly,
IT IS ORDERED THAT:
The petition is denied.